Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Yeon Jae Ko on 8/19/22.
The application has been amended as follows: 
Claim 25 is canceled. 
Allowable Subject Matter
Claims 18-24, 26-28, 32, and 33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  examiner provides a couple points regarding claim interpretation. First, regarding “secant tensile modulus”, examiner’s interpretation of the term is informed by, for example, the following link:
https://www.instron.com/en/resources/glossary/s/secant-modulus-of-elasticity
wherein elongation = strain and thus the remaining variable(s) can be determined as plotted against a particular stress / strain curve. Second, examiner notes that the clause in claim 21 and 22 that begins with “n interior composite layers” implicitly sets forth that m is equal to at least 2. Third, examiner notes that claims 18 and 23 are distinguishable due to the recitation at the end of “high” and “low” modulus fibers respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617